



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Stacey, 2016 ONCA 537

DATE: 20160706

DOCKET: C61653

Rouleau, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marion Stacey

Appellant

Ian McLean, for the appellant

Katherine Beaudoin, for the respondent

Heard and released orally: July 4, 2016

On appeal from the decision of the Summary Convictions
    Appeal Court dated January 8, 2016 by Justice M. Gregory Ellies of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on June 26,
    2015 by Justice Lynda J. Rogers of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of care or control
    of a vehicle while impaired. Her first appeal was dismissed by a summary
    conviction appeal judge. She now seeks leave to appeal to this court. As this
    court held in
R. v. R.R.
, 2008 ONCA 497, leave should be granted sparingly in these
    circumstances, as an exception to the general rule. Leave may be granted where
    the merits of the proposed question of law are arguable, even if not strong and
    the proposed question of law has significance beyond the four corners of the
    case; and where the summary conviction appeal judge has made a clear error,
    even if it cannot be said that the error has significance to the administration
    of justice beyond the particular case.

[2]

This appeal has no apparent merit. The trial
    judges factual finding that the appellants conduct created a realistic risk
    of danger to persons or property was amply supported by the evidence. According
    to the appellants own evidence, she entered her vehicle with the intention of
    driving it. She drank alcohol while in the drivers seat, with the keys in the
    ignition and the car turned on. A passerby found her at the wheel and
    unresponsive. The appellant has not identified any error of law on the part of
    the summary conviction appeal judge. This appeal has no significance to the
    administration of justice.

[3]

Leave to appeal is denied.

Paul Rouleau J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


